Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 1 of 36 PageID #: 1301




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------
 JOHNNY RIOS,

                                     Petitioner,                   MEMORANDUM & ORDER
                                                                   13-CV-4442 (MKB) (LB)
                            v.

 MARK L. BRADT, Superintendent of Attica
 Correctional Facility

                                     Respondent.
 ---------------------------------------------------------------
 MARGO K. BRODIE, United States District Judge:

         Petitioner Johnny Rios, proceeding pro se, and currently incarcerated at Great Meadows 1

 Correctional Facility brings the above-captioned petition for a writ of habeas corpus pursuant to

 28 U.S.C. § 2254, in which he alleges that he is being held in state custody in violation of his

 federal constitutional rights. (Pet. for Writ of Habeas Corpus (“Pet.”), Docket Entry No. 1; Let.

 Notifying Court of New Address for Petitioner, Docket Entry No. 9.) Petitioner’s claims arise

 from a judgment of conviction after a jury trial in the Supreme Court of the State of New York,

 Kings County (the “Trial Court”), for murder in the second degree. (Tr. of Proceedings before

 the Hon. Joel M. Goldberg, dated July 29, 2010 (“Tr.”), 611:19–24, annexed to Resp. to Order to

 Show Cause as Ex. C, Docket Entry Nos. 5-2–4.) The Trial Court sentenced Petitioner to a term

 of twenty-five years to life imprisonment and imposed the sentence to run consecutively to the

 unexpired sentence of a prior conviction. (Tr. of Sentencing before the Hon. Joel M. Goldberg,

 dated Aug. 26, 2010 (“Sen’g Tr.”), annexed to Resp. to Order to Show Cause as Ex. D, Docket



         1
           At the time Petitioner filed the petition he was incarcerated at Attica Correctional
 Facility. (Pet. 1.)
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 2 of 36 PageID #: 1302




 Entry No. 5-4.) Petitioner appealed his conviction to the New York Supreme Court Appellate

 Division, Second Department (the “Appellate Division”), on the grounds that his trial counsel

 was ineffective, the Trial Court violated his due process rights when it admitted evidence of

 uncharged crimes against him, and that the Trial Court misunderstood the law when it sentenced

 him to a consecutive term of imprisonment. (Pet’r’s App. Div. Br. (“Pet’r’s App. Br.”), annexed

 to Resp. to Order to Show Cause as Ex. E, Docket Entry No. 5–4.) The Appellate Division

 denied his due process and ineffective assistance of counsel claims but remanded the case for

 resentencing, having found that the Trial Court was mistaken in its understanding that it was

 required to sentence Petitioner to a term of imprisonment consecutively to the prior undischarged

 sentence. (App. Div’s Decision & Order dated June 20, 2012 (“App. Div. Decision”), annexed

 to Resp. to Order to Show Cause as Ex. G, Docket Entry No. 5-4.)

        On November 4, 2014, the Court referred the petition to Magistrate Judge Lois Bloom for

 a report and recommendation. (Order dated Nov. 4, 2014.) By report and recommendation dated

 March 19, 2015, Judge Bloom recommended that the Court deny the petition and deny a

 certificate of appealability (the “R&R”). (R&R, Docket Entry No. 11.)

        Petitioner objected to the R&R “on the grounds of actual innocence.” (Pet’r’s Obj. to

 R&R (“Pet’r’s Obj.”), Docket Entry No. 12.) In addition to objecting to the R&R, Petitioner also

 submitted several new claims in a separate petition. (See 28:2254 Pet. 2–3 (“Obj. Pet.”),

 annexed to Pet’r’s Obj. as Ex. 2, Docket Entry No. 12.) Petitioner’s new claims raised in

 opposition to the R&R are: (1) ineffective assistance of trial counsel based on trial counsel’s: (i)

 failure to object to the introduction of deoxyribonucleic acid (“DNA”) evidence, (ii) failure to

 present critical DNA evidence, (iii) failure to object to the admission of two knives into

 evidence, (iv) failure to investigate and to object to prosecutorial misconduct during the Assistant




                                                   2
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 3 of 36 PageID #: 1303




 District Attorney’s (the “ADA”) summation, and (v) failure to call an expert witness; (2) the

 Trial Court’s denial of his motion pursuant to New York Criminal Procedure Law § 440.10

 (“Section 440.10”) requesting DNA testing; (3) ineffective assistance of appellate counsel; and

 (4) fundamental miscarriage of justice. (Id.) Petitioner also requests discovery. (Id.)

         For the reasons discussed below, the Court adopts the R&R and, having considered

 Petitioner’s new claims and construing them as an amendment to the petition, denies the petition

 and declines to grant a certificate of appealability.

    I.   Background

           a.   Factual background

         The Court assumes familiarity with the facts of the case as set forth in detail in the R&R

 and provides only a summary.

                    i.   Trial

         Petitioner’s jury trial began on July 29, 2010. (Tr. 1.) He was represented by attorney

 Jesse Young, Esq. (“Trial Counsel”). (Id.) The evidence presented at trial established that on

 November 15, 2008, Petitioner, along with Ernest Seaberry and Joel Mendoza, went to Rockime

 Williams’ apartment at 573 Wyona Street, Brooklyn, New York. (Id. at 138:3–5, 144:23–145:5).

 The four men played dominos while drinking alcohol. (Id. at 146:1–15.) Williams played music

 from his game system and discussed giving Mendoza one of his games. (Id. at 147:5–25.) When

 the music suddenly stopped, Williams got up to investigate. (Id. at 147:22–148:5.) At that point,

 Williams, together with Seaberry, who was still watching from his seat at the table, noticed

 Petitioner and Mendoza engaged in what they thought to be play fighting. (Id. at 148:1–5,

 323:21–324:11.) Williams told the pair to stop playing in his house, (id. at 149:7–11), but then

 noticed blood and heard Mendoza scream for help, (id. at 149:24–150:14). Williams saw

 Petitioner stabbing Mendoza in the stomach and chest and tried to push him off of Mendoza. (Id.


                                                    3
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 4 of 36 PageID #: 1304




 at 151:19–152:4.) He noticed that Petitioner was using a knife from his kitchen to stab Mendoza.

 (Id. at 152:7–11.) Petitioner cut Mendoza’s throat, and kissed two of his fingers and put them to

 Mendoza’s cheek. (Id. at 153:19–22, 324:23–24.) He then instructed Williams to get the mop

 and clean up and threw the knife in the sink. (Id. at 154:1–11.)

          Seaberry then left the apartment and Petitioner followed him. (Id. at 326:16–19.)

 Petitioner instructed Seaberry to get into Mendoza’s car with him, which he did. (Id. at 18–22.)

 Seaberry testified that Petitioner drove the pair to a remote area where he stopped to get gas and

 torched the vehicle. (Id. at 330:6–19.) Trial Counsel did not object to this testimony. (Id.)

 When the prosecutor asked Seaberry why he neglected to tell the detectives about the arson, Trial

 Counsel objected. (Id. at 332:4–8.) The Trial Court overruled the objection, (id. at 332:9), and

 Seaberry responded that he had not done so because he was afraid of Petitioner, who was still at

 large, (id. at 332:10–13). The Trial Court offered to strike the testimony about not telling the

 detectives about the fire, (id. at 332:8–19), but Trial Counsel declined the offer to strike, (id. at

 332:20–24).

          After Petitioner and Seaberry left the apartment, Williams called his attorney from his

 cellular telephone and reported the murder to his landlady, directing her to call the police. (Id. at

 163:24–164:8.) Emergency Medical Technician Lyonel Rosemond responded to the call and,

 upon arriving, pronounced Mendoza dead. (Id. at 94:1–16, 99:1–20.) Responding police

 officers found Williams in his landlady’s apartment and described him as visibly intoxicated and

 very nervous. (Id. at 112:11–113:14.) In addition to photographing the scene, officers collected

 beer cans, a liquor bottle, an ashtray, cigarette butts, a coffee mug, and two knives. (Id. at 50:16–

 57:2.)

          Analyses of the items collected from Williams’ apartment revealed Petitioner’s




                                                    4
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 5 of 36 PageID #: 1305




 fingerprints on the liquor bottle, Petitioner’s DNA on several of the beer cans and a cigarette

 butt, a mixture of Petitioner’s and Mendoza’s DNA on the handle of one of the kitchen knives,

 and Mendoza’s blood on the blades of both knives. (Id. at 282:15–17, 288:24–290:25, 296:25–

 297:7, 390:1–24, 447:3–12.) Doctor Beverly Leffers conducted an autopsy of Mendoza and

 determined that he had thirty-three stab wounds, most of which could have been made by an

 instrument with one sharp edge and one blunted edge, like the knives recovered from Williams’

 sink. (Id at 481:2–5, 484:2–3, 491:1–5, 496:18–22.) Dr. Leffers concluded that stab wounds to

 the head, body, and extremities injured the lungs, heart, aorta, and liver and caused Mendoza’s

 death. (Id. at 487:24–488:5.)

           In his closing argument, Trial Counsel argued that Seaberry’s omission –– failing to tell

 the police that Petitioner had burned Mendoza’s vehicle –– undermined his credibility. (524:2–

 525:4.) In the jury charge, the Trial Court instructed the jury that Seaberry’s testimony about

 Petitioner burning the car “must not be considered for the purpose of proving that [Petitioner]

 had a propensity to or predisposition to commit the murder charged in this case.” (Id. at 581:20–

 582:2.)

           After the jury found Petitioner guilty but before sentencing, Trial Counsel moved for a

 mistrial on the basis that the car-torching testimony constituted inadmissible evidence of

 uncharged crimes. (Sen’g Tr. 6:5–7:19.) The Trial Court found that it was too late to seek a

 mistrial but considered the argument as part of the motion to set aside a verdict. (Id. at 8:21–24.)

 In considering the argument on a motion to set aside the verdict, the Trial Court determined that

 while the prosecution did not proceed by way of a Molineux hearing, 2 the testimony would have



           2
          Pursuant to People v. Molineux, 168 N.Y. 264 (1901), a Molineux hearing is conducted
 to determine whether evidence of past crimes, wrongs, or other acts committed by a defendant
 are admissible against the defendant at trial.


                                                    5
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 6 of 36 PageID #: 1306




 been admitted because it “completes the narrative.” (Id. at 9:1–11.) The Trial Court also found

 that since Trial Counsel was given an opportunity to strike the testimony and chose not to, and

 because it was admissible anyway, Seaberry’s testimony did not provide an adequate ground to

 set aside the verdict. (Id. at 9:1–11.)

        The Trial Court sentenced Petitioner to twenty-five years to life imprisonment and

 decided that, as a matter of law, his sentence “must” run consecutively to the undischarged

 sentence on a prior conviction. (Id. at 18:25–19:6.)

                   ii.   Direct appeal

        Petitioner filed a direct appeal arguing that: (1) the Trial Court violated his right to due

 process by admitting evidence of an uncharged crime he allegedly committed, (2) Trial Counsel

 was ineffective for failing to preserve that due process argument, and (3) the Trial Court erred

 when it imposed Petitioner’s sentence consecutively to a prior undischarged sentence imposed by

 a Pennsylvania Court due to a misapprehension that the penal law mandated consecutive

 sentencing. (Pet’r’s App. Br.)

        On June 20, 2012, the Appellate Division held that Petitioner’s “contention that he was

 deprived of his due process right to a fair trial by the admission of certain uncharged crime

 evidence is unpreserved for appellate review and, in any event, without merit.” (App. Div.

 Decision.) (citations omitted). In the same decision, the Appellate Division determined that the

 Trial Court sentenced Petitioner based on an incorrect belief that it was required to impose

 Petitioner’s sentence consecutively to an undischarged sentence. (Id.) The Appellate Division

 remitted the matter to the Trial Court for resentencing. (Id.)

        Petitioner sought leave to appeal the dismissal of his due process claim, but not his

 ineffective assistance of counsel claim, to the New York Court of Appeals. (Appl. for Permission

 to Appeal to the Court of Appeals (“Leave Appl.”), annexed to Resp. to Order to Show Cause as


                                                   6
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 7 of 36 PageID #: 1307




 Ex. H, Docket Entry No. 5-4.) The Court of Appeals denied leave to appeal on August 21, 2012.

 (N.Y. Ct. of Appeals Order Den. Leave dated Aug. 21, 2012 (“Order Den. Leave Appl.”),

 annexed to Resp. to Order to Show Cause as Ex. J, Docket Entry No. 5-4.)

                   iii. The habeas petition

        On July 31, 2013, Petitioner applied pro se for a writ of habeas corpus on the same

 grounds as raised on Direct Appeal. (Pet.) In opposing the petition, Respondent argues that

 (1) Petitioner’s due process claim is procedurally barred by the independent and adequate state

 ground doctrine; (2) Petitioner’s ineffective assistance of counsel claim is unexhausted since it

 was not raised in his leave application to the New York Court of Appeals; and (3) any claim

 based on the Trial Court’s error in sentencing Petitioner is moot, has been abandoned, and is not

 cognizable in federal habeas. (Resp. to Order to Show Cause (“Resp. Opp’n”), Docket Entry No.

 5.)

        On April 24, 2014, Petitioner moved to vacate his conviction pursuant to C.P.L. § 440.10

 alleging: (1) ineffective assistance of trial counsel, (2) a Brady violation, 3 (3) knowing use of

 false testimony by the prosecutor, (4) prosecutorial misconduct, (5) fraud upon the Trial Court

 committed by the prosecutor, and (6) his innocence. 4 (Mot. to Stay, Docket Entry No. 6;

 Decision and Order dated Sept. 9, 2014 (“Section 440 Decision”), annexed to Resp. in Opp’n to


        3
           “The basic rule of Brady is that “[t]he Government has a constitutional duty to disclose
 evidence favorable to an accused when such evidence is ‘material’ to guilt or punishment.”
 United States v. Coppa, 267 F.3d 132, 139 (2d Cir. 2001) (citing Brady v. Maryland, 373 U.S.
 83, 87 (1963)). A Brady claim requires a showing that a prosecutor withheld material evidence.
 See United States v. Hsu, 669 F.3d 112, 117 & n.2 (2d Cir. 2012) (“Evidence is not ‘suppressed’
 within the meaning of Brady if the defendant or his attorney . . . knew . . . of the essential facts
 permitting him to take advantage of that evidence.” (citation omitted)).
        4
          By letter filed on March 31, 2014, Petitioner moved for a stay while he pursued CPL §
 440.10 motion to vacate the judgment and coram nobis motions. (Mot. to Stay, Docket Entry
 No. 6.) On February 2, 2015, the Court denied Petitioner’s motion for a stay. (Order dated May
 2, 2015, Docket Entry No. 10.)


                                                   7
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 8 of 36 PageID #: 1308




 Mot. to Stay as Ex. 1, Docket Entry No. 8.) Petitioner also sought an order directing DNA

 testing and retesting of certain evidence. (Section 440 Decision 1.) On September 9, 2014, the

 court denied Petitioner’s motion in all respects without a hearing (the “Section 440 Decision”).

 (Section 440 Decision 24.) On September 24, 2014, Petitioner filed for leave to appeal the

 Section 440 Decision to the Appellate Division. (440 Leave Appl., annexed to Pet’r’s Obj. as

 Ex. 6, Docket Entry No. 12.) On February 25, 2015, the Appellate Division denied leave to

 appeal the Section 440 Decision. People v. Rios, 2015 N.Y. Slip Op. 64966, 2015 WL 777350

 (App. Div. Feb. 25, 2015).

        On March 3, 2015, Petitioner filed for a writ of error coram nobis. (Error Coram Nobis

 Appl., annexed to Pet’r’s Obj. as Ex. F, Docket Entry No. 12-8.) On October 14, 2015, the

 Appellate Division concluded that Petitioner “failed to establish that he was denied the effective

 assistance of appellate counsel” and denied his petition for a writ of error coram nobis. People v.

 Rios, 17 N.Y.S.3d 659, 659 (App. Div. 2015)

           b.   The R&R

        Judge Bloom recommended that the Court deny the petition because Petitioner’s due

 process claim, regarding the admission of the testimony about Petitioner setting Mendoza’s car

 on fire, and his ineffective assistance of Trial Counsel claims are procedurally barred and the

 findings of the Appellate Division were not contrary to or an unreasonable application of clearly

 established federal law, (R&R 12, 14–15), and because his sentencing claim is not cognizable

 under federal habeas law. (R&R 15.)

                   i.   Due process claim

        In the petition, Petitioner alleged that the Trial Court violated his due process right to a

 fair trial by admitting evidence of uncharged crimes — specifically, Seaberry’s trial testimony

 that Petitioner took Seaberry to a remote area of Brooklyn and set Mendoza’s car on fire. (Pet. 6,


                                                   8
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 9 of 36 PageID #: 1309




 18; Tr. 330:6–19.)

        Judge Bloom found that the “independent and adequate” state law grounds doctrine bars

 federal habeas review of Petitioner’s due process claim. (R&R 9–10.) Judge Bloom explained

 that “the Appellate Division explicitly relied upon [s]ection 470.05(2) of the New York Criminal

 Procedure Law, the contemporaneous objection rule” and that “it is well established that the

 application of [s]ection 470.05(2) is an independent and adequate state procedural ground that

 prohibits federal habeas review.” (Id. at 10 (first citing Mullings v. Laffin, No. 13-CV-139, 2014

 WL 3897566 at *4 (E.D.N.Y. Aug. 8, 2014); and then citing Garcia v. Lewis, 188 F.3d 71, 79 (2d

 Cir. 1999)).)

        Judge Bloom also noted that, although a petitioner may obtain federal habeas review of a

 procedurally defaulted claim upon a showing of cause and prejudice or some fundamental

 miscarriage of justice, “Petitioner has not satisfied the cause and prejudice standard.” (Id. at 11

 (citing Edwards v. Carpenter, 529 U.S. 446, 453 (2000)).) She concluded that Petitioner’s claim,

 that he was denied his due process right to a fair trial, was therefore procedurally barred. (Id.)

        In the alternative, Judge Bloom considered the claim and determined that it was without

 merit. (Id. at 11–12.) The Appellate Division determined that the admission of Seaberry’s

 testimony about setting Mendoza’s car on fire did not rise to the level of a due process violation.

 (App. Div. Decision.) Judge Bloom explained that a habeas petitioner must show not only that

 evidence of uncharged crimes was erroneously admitted under New York evidentiary law but

 must also show that the admission violated a constitutional right. (R&R 11 (quoting Augugliaro

 v. Bradt, No. 08-CV-01548, 2014 2014 WL 5093849, at *9 (E.D.N.Y. Oct. 6, 2014).)) In

 applying the relevant standard, that

                 [t]o amount to a deprivation of due process, the admission of
                 evidence in question, when evaluated in the context of the record as



                                                   9
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 10 of 36 PageID #: 1310




                 a whole, must be ‘sufficiently material to provide the basis for
                 conviction or to remove a reasonable doubt that would otherwise
                 have existed on the record without it,

  (R&R 11 (quoting McKinnon v. Superintendent, Great Meadow Corr. Facility, 422 F. App’x 69,

  73 (2d Cir. 2011))), Judge Bloom concluded that the record contains sufficient independent

  evidence to convict Petitioner of second-degree murder and therefore the admission of

  Seaberry’s testimony about setting Mendoza’s car on fire did not result in a violation of

  constitutional law. 5 (R&R 12.) Accordingly, Judge Bloom recommended that the Court deny

  Petitioner’s due process claim. (Id.)

                    ii.   Ineffective assistance of Trial Counsel claim

         Petitioner also reasserted his claim of ineffective assistance of Trial Counsel in his

  petition. (Pet. 6, 16.) Petitioner argued to the Appellate Division that Trial Counsel provided

  ineffective assistance. (Pet’r’s App. Br.) Judge Bloom explained that although the Appellate

  Division did not specifically address whether trial counsel was ineffective, the Appellate

  Division is presumed to have denied the claim on the merits since it affirmed the Trial Court’s

  decision. (R&R 12–13 (first citing Journet v. Coombe, 567 F. Supp. 503, 505 (S.D.N.Y. 1983);

  and then citing Quintero v. Heath, No. 10-CV-8709, 2012 WL 4747181, at *8 (S.D.N.Y. Aug. 20,

  2012).))

         Judge Bloom determined that this claim is procedurally defaulted because Petitioner did

  not argue ineffective assistance of Trial Counsel in his letter seeking leave to the New York Court

  of Appeals. (R&R 13; Leave Appl.) She explained that under New York law, a party is deemed

  to have abandoned a claim when it is not raised in the letter seeking leave to the Court of

  Appeals. (R&R 13 (citing N.Y. Ct. App. R. 500.11(f)).) Judge Bloom also noted that “[i]f


         5
            Judge Bloom also noted that the Trial Court gave a limiting jury instruction regarding
  the testimony in question. (R&R 12.)


                                                  10
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 11 of 36 PageID #: 1311




  Petitioner attempted to exhaust his ineffective assistance claim, the state court would dismiss it

  as procedurally defaulted.” (R&R 13 (citing N.Y. Crim. Proc. Law § 440.10(2)(a), (c)).)

         Judge Bloom also considered whether there was a showing of cause and prejudice or

  actual innocence that would permit review of the procedurally defaulted claim, but found that

  Petitioner had neither demonstrated the requisite cause and prejudice to overcome the procedural

  default nor shown that the Court’s failure to consider the ineffective assistance claim would

  result in a miscarriage of justice. (R&R 13–14.)

         In the alternative, Judge Bloom addressed the merits of the claim and concluded that

  Petitioner could not meet the two-part test for establishing an ineffective assistance of a counsel

  claim. (R&R 14.) Recognizing that “a petitioner ‘must (1) demonstrate that his counsel’s

  performance fell below an objective standard of reasonableness in light of prevailing

  professional norms, and (2) affirmatively prove prejudice arising from counsel’s allegedly

  deficient representation,” (id. (citing United States v. Cohen, 427 F.3d 164, 167 (2d Cir. 2005)

  (quoting Strickland v. Washington, 466 U.S. 668, 688, 693 (1984)))), Judge Bloom found that

  Petitioner had not established that he was prejudiced by Trial Counsel’s failure to timely object

  to the prosecutor’s introduction of an uncharged crime through Seaberry’s testimony. (R&R 14.)

  Judge Bloom concluded that because Petitioner failed to establish prejudice, even addressing the

  merits of the claim, “Petitioner’s claim that his counsel provided ineffective assistance by failing

  to contemporaneously object to the introduction of uncharged crime evidence should be denied

  because the Appellate Division’s decision denying that claim was not contrary to or an

  unreasonable application of clearly established federal law.” (Id. at 14–15.)

                   iii. Sentencing claim

         Petitioner also reasserted his claim that the Trial Court improperly sentenced him by

  mistakenly believing that the court did not have discretion and was required to impose


                                                   11
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 12 of 36 PageID #: 1312




  Petitioner’s sentence consecutively to an undischarged sentence. (Pet. 6, 17.) Petitioner raised

  this claim before the Appellate Division and was granted the relief sought. The Appellate

  Division agreed that the Trial Court erred in imposing Petitioner’s sentence since the Trial Court

  had discretion to determine whether to impose his sentence concurrently with or consecutively to

  the undischarged sentence. (App. Div. Decision.) On remand, exercising its discretion, the Trial

  Court chose to nevertheless impose Petitioner’s sentence consecutively to the undischarged

  sentence. (R&R 16.) Although he did not receive the outcome he might have hoped for, Judge

  Bloom determined that Petitioner’s sentencing claim was moot as he had already obtained the

  relief sought. (Id. at 15.)

          Judge Bloom further explained that even if the claim was not moot, it is not cognizable

  under federal habeas law as “[h]abeas relief is available only when a sentence imposed falls

  outside the range prescribed by law,” and Petitioner’s sentence did not. (R&R 15 (first citing

  White v. Keane, 969 F.2d 1381, 1383 (2d Cir. 1992); then citing United States v. McLean, 287

  F.3d 127, 136 (2d Cir. 2002); and then citing Ashby v. Senkowski, 269 F. Supp. 2d 109, 115

  (E.D.N.Y. 2003)).) Judge Bloom also noted that “there is no constitutionally cognizable right to

  concurrent, rather than consecutive sentences,” (R&R 15 (first citing McLean, 287 F.3d at 136;

  and then citing Ashby v. Senkowski, 269 F. Supp. 2d at 115)), and further noted that New York

  State law allows a Supreme Court Judge the discretion to determine whether a sentence should

  run concurrently with or consecutively to an undischarged sentence. (R&R 15 (citing N.Y. Penal

  Law § 70.25(4)).) Accordingly, Judge Bloom found that the sentence imposed was within the

  range prescribed by law, and therefore Petitioner’s sentencing claim is not cognizable on federal

  habeas review. (R&R 15.)




                                                  12
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 13 of 36 PageID #: 1313




    II.   Discussion

            a.   Standards of review

                    i.    Report and recommendation

          A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

  or modify, in whole or in part, the findings or recommendations made by the magistrate

  judge.” 28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and

  recommendation, the district court reviews de novo the parts of the report and recommendation

  to which the party objected. Id.; see also United States v. Romano, 794 F.3d 317, 340 (2d Cir.

  2015). The district court may adopt those portions of the recommended ruling to which no

  timely objections have been made, provided no clear error is apparent from the face of the

  record. John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1

  (E.D.N.Y. Nov. 24, 2015). The clear error standard also applies when a party makes only

  conclusory or general objections. Benitez v. Parmer, 654 F. App’x 502, 503–04 (2d Cir. 2016)

  (holding that “general objection[s] [are] insufficient to obtain de novo review by [a] district

  court” (citations omitted)); see Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific

  written objections to the [magistrate judge’s] proposed findings and recommendations.”); see

  also Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018) (“Merely referring the court to

  previously filed papers or arguments does not constitute an adequate objection under . . . Fed. R.

  Civ. P. 72(b).” (quoting Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002))).

                    ii.   Habeas

          Under 28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty

  Act of 1996 (“AEDPA”), an application for a writ of habeas corpus by a person in custody

  pursuant to a state court judgment may only be brought on the grounds that his or her custody is

  “in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).


                                                   13
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 14 of 36 PageID #: 1314




  A petitioner is required to show that the state court decision, having been adjudicated on the

  merits, is either “contrary to, or involved an unreasonable application of, clearly established

  Federal law” or “based on an unreasonable determination of the facts in light of the evidence

  presented in the State court proceeding.” 28 U.S.C. § 2254(d); see also Shoop v. Hill, 586 U.S. -

  --, ---, 139 S. Ct. 504, 406 (Jan. 7, 2019) (per curiam) (“[H]abeas relief may be granted only if

  the state court’s adjudication ‘resulted in a decision that was contrary to, or involved an

  unreasonable application of,’ Supreme Court precedent that was clearly established at the time of

  the adjudication.” (citations omitted)); Kernan v. Hinojosa, 578 U.S. ---, ---, 136 S. Ct. 1603,

  1604 (May 16, 2016) (per curiam); Hittson v. Chatman, 576 U.S. 1028, 1028 (2015); Woods v.

  Donald, 575 U.S. 312, 313 (2015) (per curiam); Johnson v. Williams, 568 U.S. 289, 292 (2013).

  “An ‘adjudication on the merits’ is one that ‘(1) disposes of the claim on the merits, and (2)

  reduces its disposition to judgment.’” Bell v. Miller, 500 F.3d 149, 155 (2d Cir. 2007) (quoting

  Sellan v. Kuhlman, 261 F.3d 303, 313 (2d Cir. 2001)); see also Kernan, 578 U.S. at ---, 136 S.

  Ct. at 1606; Harrington v. Richter, 562 U.S. 86, 98 (2011). Under the section 2254(d) standards,

  a state court’s decision must stand as long as “‘fairminded jurists could disagree’ on the

  correctness of the . . . decision.” Richter, 562 U.S. at 101 (quoting Yarborough v. Alvarado, 541

  U.S. 652, 664 (2004)).

         For the purposes of federal habeas review, “clearly established law” is defined as “the

  holdings, as opposed to dicta, of [the Supreme] Court’s decisions as of the time of the relevant

  state-court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000); see also Glebe v. Frost, 574

  U.S. 21, 24 (2014) (per curiam) (“As we have repeatedly emphasized, however, circuit precedent

  does not constitute clearly established [f]ederal law, as determined by the Supreme Court [under]

  § 2254(d)(1).”); Parker v. Matthews, 567 U.S. 37, 48 (2012) (per curiam) (“The Sixth Circuit




                                                   14
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 15 of 36 PageID #: 1315




  also erred by consulting its own precedents, rather than those of this Court, in assessing the

  reasonableness of the Kentucky Supreme Court’s decision.”). A state court decision is “contrary

  to” or an “unreasonable application of” clearly established law if the decision (1) is contrary to

  Supreme Court precedent on a question of law, (2) arrives at a conclusion different than that

  reached by the Supreme Court on “materially indistinguishable” facts, or (3) identifies the

  correct governing legal rule but unreasonably applies it to the facts of the petitioner’s case.

  Williams, 529 U.S. at 412–13. In order to establish that a state court decision is an unreasonable

  application of federal law, the state court decision must be “more than incorrect or erroneous.”

  Lockyer v. Andrade, 538 U.S. 63, 75 (2003). The decision must be “objectively unreasonable.”

  Id.

         A court may also grant habeas relief if the state court adjudication “resulted in a decision

  that was based on an unreasonable determination of the facts in light of the evidence presented in

  the State court proceeding.” 28 U.S.C. § 2254(d)(2). “[S]tate-court factual determinations [are

  not] unreasonable ‘merely because [a federal post-conviction court] would have reached a

  different conclusion in the first instance.’” Brumfield v. Cain, 576 U.S. 305, 313–14 (2015)

  (quoting Wood v. Allen, 558 U.S. 290, 301 (2010)). Rather, factual determinations made by the

  state court are “presumed to be correct,” and the petitioner bears “the burden of rebutting the

  presumption of correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1). Even if

  “‘[r]easonable minds reviewing the record might disagree’ about the finding in question, ‘on

  habeas review that does not suffice to’” overturn a state court factual determination. Wood, 558

  U.S. at 301 (quoting Rice v. Collins, 546 U.S. 333, 341–42 (2006)). A court may overturn a state

  court’s factual determination only if the record cannot “plausibly be viewed” as consistent with

  the state court’s fact-finding or if “a reasonable factfinder must conclude” that the state court’s




                                                   15
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 16 of 36 PageID #: 1316




  decision was inconsistent with the record evidence. Rice, 546 U.S. at 340–41.

             b.   Claims addressed in the R&R

         Petitioner objects to the R&R recommendation that the Court reject his due process,

  ineffective assistance of Trial Counsel, and sentencing claims “on the grounds of actual

  innocence.” (Pet’r’s Obj.) Specifically, in his objection Petitioner states “[m]y whole case

  involves DNA, and before coming to [f]ederal [c]ourt, I wanted to exhaust all my issues in [s]tate

  [c]ourt.” (Id. at 1.) Petitioner then explains the attachments to his objection including the new

  claims in a separately attached petition. 6 (Id. at 2.) Because Petitioner’s objections to the R&R

  are conclusory, the Court reviews them for clear error.

         An objection is conclusory when it simply states that the magistrate judge’s

  recommendations are “wrong and unjust” or “simply restates the relief sought.” Scholfield v.

  Dep’t of Corr., No. 91-CV-1691, 1994 WL 119740, at *2 (S.D.N.Y. Apr. 6, 1994). Objections

  by a pro se litigant are held to “less stringent standards than [those] drafted by lawyers.” Haines

  v. Kerner, 404 U.S. 519, 521 (1972).

         Petitioner’s objection is general and conclusory, and fails to make any argument as to

  why Judge Bloom’s recommendations are faulty. See Jackson v. Graham, No. 16-CV-9595,

  2019 WL 3817196, at *1 (S.D.N.Y. Aug. 14, 2019) (explaining that a court must liberally

  construe a pro se litigants “papers ‘to raise the strongest arguments they suggest’” while not

  exempting them “from compliance with relevant rules of procedural and substantive law.”

  (quoting Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001)) (citing Carrasco v. United

  States, 190 F. Supp. 3d 351, 352 (S.D.N.Y. 2016)). As such, the Court reviews the objection for



         6
            As noted above, the Court separately addresses the new claims raised by Petitioner in
  the attachment to his objections.



                                                  16
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 17 of 36 PageID #: 1317




  clear error. See 28 U.S.C. § 636(b)(1)(C); Benitez v. Parmer, 654 F. App’x 502, 504 (2d Cir.

  2016) (“[The petitioner’s] general objection was insufficient to obtain de novo review by the

  district court”); Sibley v. Choice Hotels Int’l, Inc., 304 F.R.D. 125, 129 (E.D.N.Y. 2015) (“[I]f a

  party ‘makes only conclusory or general objections. . . the [c]ourt reviews the [r]eport and

  [r]ecommendation only for clear error.’” (citations omitted)).

         Having reviewed the R&R, the Court finds no clear error and adopts the R&R in its

  entirety pursuant to 28 U.S.C. § 636(b)(1). The Court therefore considers only the new claims

  raised by Petitioner in his objections to the R&R. 7

             c.   Ineffective assistance of Trial Counsel claim

         Petitioner’s ineffective assistance of Trial Counsel claim asserted in opposition to the

  R&R is based on four separate grounds: that Trial Counsel failed (i) to object to the introduction

  of deoxyribonucleic acid (“DNA”) evidence, (ii) to present critical DNA evidence, (iii) to object

  to the admission of two knives into evidence, (iv) to investigate and to object to prosecutorial

  misconduct during the Assistant District Attorney’s (“ADA”) summation, and (v) to call an

  expert witness. (Obj. Pet.)

         “The Sixth Amendment right to counsel is the right to effective assistance of counsel.”

  Buck v. Davis, 580 U.S. ---, ---, 137 S. Ct. 759, 775 (Feb. 22, 2017) (quoting Strickland, 466 U.S.

  at 686); see also Premo v. Moore, 562 U.S. 115, 121 (2011). “A defendant who claims to have

  been denied effective assistance must show both that counsel performed deficiently and that



         7
            As the Court noted above, Petitioner raised in a separate petition several new claims in
  objecting to the R&R. Although Respondent argues that the Court should treat these new claims
  as an attempt by Petitioner to file a successive petition, (Letter dated Apr. 15, 2019., Docket
  Entry No. 13), because the new claims were filed prior to the Court deciding the petition, the
  Court rejects Respondent’s successive petition argument and construes the new claims as an
  amendment to the petition.



                                                   17
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 18 of 36 PageID #: 1318




  counsel’s deficient performance caused him prejudice.” Buck, 580 U.S. at ---, 137 S. Ct. at 775

  (citing Strickland, 466 U.S. at 687); see also Sexton v. Beaudreaux, 585 U.S. ---, ---, 138 S. Ct.

  2555, 2558 (June 28, 2018) (per curiam) (“To prove ineffective assistance of counsel, a petitioner

  must demonstrate both deficient performance and prejudice.”). “Recognizing the ‘tempt[ation]

  for a defendant to second-guess counsel’s assistance after conviction or adverse sentence,’ . . .

  counsel should be ‘strongly presumed to have rendered adequate assistance and made all

  significant decisions in the exercise of reasonable professional judgment.’” Cullen v. Pinholster,

  563 U.S. 170, 189 (2011) (alteration in original) (quoting Strickland, 466 U.S. at 689–90); see

  also Bierenbaum v. Graham, 607 F.3d 36, 50–51 (2d Cir. 2010) (stating that the Strickland

  standard is “highly deferential” to eliminate the “distorting effects of hindsight” (quoting

  Strickland, 466 U.S. at 689)). The “highly deferential” Strickland standard is made “doubly so”

  on habeas review, as AEDPA requires deference to the state court’s ruling. Premo, 562 U.S. at

  122; accord Santone v. Fischer, 689 F.3d 138, 154 (2d Cir. 2012). Thus, on habeas review, “the

  question is not whether counsel’s actions were reasonable . . . [but] whether there is any

  reasonable argument that counsel satisfied Strickland’s deferential standard.” Richter, 562 U.S.

  at 105. “Surmounting Strickland’s high bar is never an easy task.” Id. (quoting Padilla v.

  Kentucky, 559 U.S. 356, 371 (2010)).

                    i.   Failure of counsel to object to DNA evidence presented by the
                         prosecution

         Petitioner’s claim that Trial Counsel was ineffective for failing to object to the testimony

  of Cindy Rodriguez, the prosecution’s expert witness in forensic biology and DNA training, (Tr.

  379:21–22; Obj. Pet. 28), is procedurally defaulted.

         “[A] state prisoner must exhaust available state remedies before presenting his claim to a

  federal habeas court.” Davila v. Davis, 582 U.S. ---, ---, 137 S. Ct. 2058, 2064 (June 26, 2017);



                                                   18
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 19 of 36 PageID #: 1319




  Cullen, 563 U.S. at182 (2011) (“Section 2254(b) requires that prisoners must ordinarily exhaust

  state remedies before filing for federal habeas relief.”). “This requires that the prisoner ‘fairly

  present’ his constitutional claim to the state court, which he accomplishes ‘by presenting the

  essential factual and legal premises of his federal constitutional claim to the highest state court

  capable of reviewing it.’” Jackson v. Conway, 763 F.3d 115, 133 (2d Cir. 2014) (quoting Rosa v.

  McCray, 396 F.3d 210, 217 (2d Cir. 2015)); DiSimone v. Phillips, 461 F.3d 181, 188 (2d Cir.

  2006) (noting that a federal habeas petitioner must give the state courts “one full opportunity to

  resolve any constitutional issues by invoking one complete round of the State’s established

  appellate review process.” (quoting O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)); see also

  Harris v. Fischer, 438 F. App’x 11, 13 (2d Cir. 2011) (“[E]ach argument advanced in a federal

  habeas petition must first have been exhausted through state remedies — that is, presented to the

  state’s highest court.” (citing 28 U.S.C. § 2254(b)–(c))). To prevent a habeas petitioner from

  exhausting his claims by simply letting the time run on state remedies, the Supreme Court

  “crafted a separate waiver rule — or as it is now commonly known — the procedural default

  doctrine.” Jimenez v. Walker, 458 F.3d 130, 148 (2d Cir. 2006) (quoting O’Sullivan, 526 U.S. at

  853 (Stevens, J., dissenting)). Under the procedural-default doctrine, “when a prisoner has

  exhausted his state remedies but has not given the state courts a fair opportunity to pass on his

  federal claims,” the prisoner has procedurally defaulted his claims and is ineligible for habeas

  relief “absent a showing of ‘cause and prejudice’ or ‘a fundamental miscarriage of justice.’” Id.

  (quoting O’Sullivan, 526 U.S. at 854).

         Petitioner did not fairly present his claim to the state courts as required by the Supreme

  Court and the Second Circuit and no longer has a state court avenue through which to pursue this




                                                   19
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 20 of 36 PageID #: 1320




  claim as he has already used the one direct appeal to which he is entitled under New York law.

  See New York Ct. Rules § 500.20; Harris v. Fischer, 438 F. App’x at 13.

         Nor can Petitioner seek collateral review by bringing a second section 440.10 motion, as

  his ineffective assistance of Trial Counsel claim is a matter of record that could have been raised

  on direct appeal. While New York State law provides for collateral review of a conviction under

  Criminal Procedure Law § 440.10, such review is not available if the claim could have been

  raised on direct review. See N.Y. Crim. Proc. Law § 440.10(2)(c) (providing that the court must

  deny a motion to vacate a judgment when sufficient facts appear on the record to have permitted

  adequate review of the issue on appeal and the petitioner unjustifiably failed to raise the issue on

  direct review); see also Jackson, 763 F.3d at 143–44 (holding that a petitioner’s claim was

  unexhausted and procedurally defaulted because the claim could have been raised on direct

  appeal (citing § 440.10(2))); Grey v. Hoke, 933 F.2d 117, 120–21 (2d Cir. 1991) (holding claim

  to be procedurally defaulted where petitioner no longer had “remedies available” in the New

  York state courts).

         Because this claim is procedurally defaulted and Petitioner has not shown cause and

  prejudice or a fundamental miscarriage of justice, Petitioner is not entitled to relief on this claim.

                    ii.   Trial Counsel’s failure to present DNA evidence critical to the defense

         Petitioner claims that Trial Counsel’s failure to investigate and test the hair found in

  Mendoza’s hand, which Petitioner argues would have directly implicated either Williams or

  Seaberry, and Trial Counsel’s failure to present this evidence at trial prejudiced him by depriving

  him of a fair trial. (Obj. Pet. 16.) In the Section 440 Decision, the Trial Court found that

  Petitioner did not demonstrate “an absence of strategy or other legitimate explanation for




                                                    20
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 21 of 36 PageID #: 1321




  counsel’s failure to test the hair.”8 (Section 440 Decision 6.) Because the state court’s decision

  neither contradicts nor unreasonably applies clearly established Supreme Court precedent, the

  Court denies habeas relief as to this claim.

          In order to prevail on an ineffective assistance claim based on a trial counsel’s failure to

  present DNA evidence, a petitioner “must overcome the presumption that, under the

  circumstances, the challenged action ‘might be considered sound trial strategy.’” Strickland, 466

  U.S. at 689 (citing Michel v. Louisiana, 350 U.S. 91, 101(1955)). The decision of whether or not

  to obtain DNA testing is a matter of strategic choice to be made by trial counsel depending on

  the circumstances. See Dearstyne v. Mazzuca, 48 F. Supp. 3d 222, 268 (N.D.N.Y. 2011)

  (“Under the circumstances of this case, the [c]ourt concludes that trial counsel’s strategic choice

  not to obtain DNA testing did not constitute a professionally unreasonable decision so as to

  satisfy the first prong of the Strickland test for ineffective assistance of counsel.”).

          In the Section 440 Decision, the court noted that as argued by the prosecution, Trial

  Counsel could have legitimately determined that by having the hair tested, “a DNA match of the

  hair to [Petitioner] would have further incriminated [Petitioner] while a non-match would not

  have exonerated [Petitioner].” (Section 440 Decision 7); see also Manino v. Artus, No. 06-CV-

  3078, 2009 WL 1117301, at *18 (E.D.N.Y. Apr. 24, 2009) (finding that the petitioner failed to

  demonstrate ineffective assistance of counsel because trial counsel’s decision not to test evidence

  for “DNA was reasonable in light of the other evidence tending to identify [the petitioner] as [the

  victim’s] assailant” since “the results may have further incriminated [the petitioner]”). Thus,



          8
           On September 24, 2014, Petitioner filed for leave to appeal the 440 Decision to the
  Appellate Division. (Section 440 Leave Appl.) On February 25, 2015, the Appellate Division
  denied leave to appeal the Section 440 Decision. People v. Rios, 2015 N.Y. slip op. 64966, 2015
  WL 777350.



                                                    21
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 22 of 36 PageID #: 1322




  Petitioner has not presented evidence or argument to demonstrate that Trial Counsel did not act

  strategically.

          Nor has he demonstrated that the failure to introduce this DNA evidence was prejudicial

  in light of the other evidence presented at trial. In addition to the evidence of Petitioner’s DNA

  on the handle of a knife with the victim’s blood, the prosecution presented two eyewitnesses who

  identified Petitioner as the perpetrator. (440 Decision 7; Tr. at 153:19–22, 324:23–24); see Perez

  v. Warden, No. 16-CV-08251, 2018 WL 3421383, at *8 (S.D.N.Y. Jan. 8, 2018) (“[E]ven

  supposing that trial counsel’s strategic decision not to introduce the available DNA evidence fell

  below an objective standard of reasonableness, the [c]ourt is not persuaded that the failure would

  have prejudiced [petitioner] given the totality of the evidence introduced at trial.”).

          Accordingly, Petitioner is not entitled to habeas relief on this ground.

                    iii. Trial Counsel’s failure to object to the admission of two knives into
                         evidence

          Petitioner claims that Trial Counsel was ineffective for failing to object to the admission

  of two knives found at the scene and for challenging the chain of custody because the lead

  detective testified to seeing a knife with a broken handle and neither of the two knives admitted

  into evidence had a broken handle. (Obj. Pet. 18.)

          In his 440 Motion, Petitioner argued that the chain of custody was broken because Officer

  Christian Rosado, who was identified as the person to voucher the knives, never testified. (440

  Mot. 7, annexed to Pet’r’s Obj. as Ex. 4, Docket Entry No. 12.) Petitioner explains that

  Detective Markoski testified that he gave the knives to Officer Rosado to voucher and to obtain

  fingerprint testing and DNA testing, but that the record does not explain or clarify Officer

  Rosado’s role in collecting the evidence. (Id.) In the 440 Decision, the court explained that

  Petitioner “failed to establish that there was a legal basis for a successful objection to have been



                                                   22
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 23 of 36 PageID #: 1323




  made.” (440 Decision 8 (citing People v. Caban, 5 N.Y.3d 143, 152 (2005) (explaining that there

  can be no denial of effective assistance for failure to make a motion or argument that has little to

  no chance of success)).) The court explained that Detective Markoski took photographs of the

  knives inside the sink and, when the knives were being introduced into evidence, testified that he

  recognized the knives as those he recovered from the kitchen sink. (Section 440 Decision 8.

  (citing People v. Matos, 908 N.Y.S.2d 672 (App. Div. 2010)) (finding sufficient foundation for

  admission of a knife into evidence based on testimony of the officer that the knife was the same

  knife he recovered from the defendant and was in the same condition as when he recovered it).)

  The court further held that Petitioner’s claim that the knives should not have been admitted into

  evidence because of chain of custody issues was precluded because he failed to raise the issue on

  appeal. (Section 440 Decision 9 (citing C.P.L. 44.10 (2)(c)).)

                             1.   Chain of custody

          Petitioner’s chain of custody claim is procedurally barred because the 440 Decision

  declined to address Petitioner’s claims based on his failure to meet a state procedural

  requirement, and the decision rests on an independent and adequate state procedural ground. The

  440 Decision explains that the absence of the testimony of “the police officer who vouchered the

  two sealed boxes containing the knives . . . was on the record and . . . could have been raised on

  appeal.” (440 Decision 9.) As Judge Bloom explained in the R&R, an independent and adequate

  state procedural bar precludes federal habeas review of a claim. 9 (R&R 11.) The state court



          9
            “A procedural default occurs in one of two ways. First, if the state prisoner fails to
  exhaust his state remedies in a manner in which, were he to return to the state courts with his
  unexhausted claim, those courts would find the claim barred by the application of a state
  procedural rule . . . [a]lternatively, a procedural default occurs if the state court’s rejection of a
  federal claim rests on a state law ground.” Jackson v. Conway, 763 F.3d 115, 133 (2d Cir.
  2014); see also Walker v. Martin, 562 U.S. 307, 316 (2011) (“[F]ederal habeas relief will be



                                                     23
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 24 of 36 PageID #: 1324




  found that Petitioner’s claim was barred from review pursuant to C.P.L. § 440.10(2)(c), an

  adequate state procedural rule, because he should have but unjustifiably failed to raise the claim

  on direct appeal. See C.P.L. § 440.10(2)(c) (providing that the court must deny a motion to

  vacate a judgment when sufficient facts appear on the record to have permitted adequate review

  of the issue on appeal and the petitioner unjustifiably failed to raise the issue on direct review);

  see also Jackson, 763 F.3d at 143–44 (holding that a petitioner’s claim was procedurally

  defaulted because the claim could have been raised on direct appeal (citing § 440.10(2))); Sweet

  v. Bennett, 353 F.3d 135, 140 (2d Cir. 2003) (holding that a petitioner’s ineffective assistance of

  counsel claim procedurally defaulted where appellate counsel failed to argue it on direct appeal

  despite a sufficient record, therefore waiving the claim under § 440.10(2)(c)); Grey, 933 F.2d at

  120–21 (holding claim to be procedurally defaulted where petitioner no longer had “remedies

  available” in the New York state courts). Accordingly, the Court finds the chain of custody claim

  procedurally barred.

                            2.   Ineffective assistance of Trial Counsel

         Petitioner also fails to demonstrate that the state court erred in its application of federal

  law in determining that Trial Counsel was not ineffective for failing to object to the admission of

  the two knives in evidence.



  unavailable when (1) a state court has declined to address a prisoner’s federal claims because the
  prisoner had failed to meet a state procedural requirement and (2) the state judgment rests on
  independent and adequate state procedural grounds.”) (alteration and citations omitted); Davila
  v. Davis, --- U.S. ---, ---, 137 S. Ct. 2058, 2064 (June 26, 2017) (“[A] federal court may not
  review federal claims that were procedurally defaulted in state court.”). “State rules count as
  ‘adequate’ if they are ‘firmly established and regularly followed.’” Johnson v. Lee, 578 U.S. ---,
  ---, 136 S. Ct. 1802, 1803 (May 31, 2016) (per curiam) (quoting Walker v. Martin, 562 U.S. at
  316); see also Whitley v. Ercole, 642 F.3d 278, 286 (2d Cir. 2011) (A state law ground is deemed
  “adequate” if the rule “is firmly established and regularly followed by the state in question.”
  (quoting Garcia v. Lewis, 188 F.3d 71, 77 (2d Cir. 1999))).



                                                    24
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 25 of 36 PageID #: 1325




         A lawyer’s tactical decisions are given great deference in the face of an ineffective

  assistance of counsel claim. See Strickland, 466 U.S. at 690 (“Counsel is strongly presumed to

  have rendered adequate assistance and made all significant decisions in the exercise of

  reasonable professional judgement.”); see also Woods v. Etherton, 578 U.S. ---, ---, 136 S. Ct.

  1149, 1151 (Apr. 4, 2016) (per curiam) (“[F]ederal courts are to afford ‘both the state court and

  the defense attorney the benefit of the doubt.’” (quoting Burt v. Titlow, 571 U.S. ---, ---, 134 S.Ct.

  10, 17 (2013)).

         Trial Counsel chose not to object to the admission of evidence where such an objection

  would likely have been deemed frivolous under the circumstances, given that Detective

  Markowski identified the knives as those depicted in crime scene photographs and as being in

  the same or substantially the same condition as when he recovered them from the scene —

  satisfying the foundational requirements for admission under New York Law. (Tr. 63:11–67:7;

  440 Decision 8.) Based on these facts, which fail to demonstrate that Trial Counsel performed

  deficiently, Petitioner has not met the first prong of Strickland, 466 U.S. at 687, and therefore

  Trial Counsel’s action does not constitute ineffective assistance of counsel. See Adams v. Keyser

  No. 16-CV-129, 2018 WL 2089337, at *6 (S.D.N.Y. May 3, 2018) (finding that trial counsel was

  not ineffective for failing to challenge expert testimony and forensic evidence because the

  decision not to pursue a meritless motion does not make counsel ineffective and “any alleged

  defects in the [evidence’s] chain of custody went to the weight of the evidence rather than its

  admissibility”)

         Accordingly, the Court declines to grant habeas relief on this claim.




                                                   25
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 26 of 36 PageID #: 1326




                     iv. Trial Counsel’s failure to object to prosecutorial misconduct during
                         the ADA’s summation

         Petitioner argues that Trial Counsel was ineffective for failing to object to the

  prosecution’s summation when the ADA improperly vouched for the credibility of prosecution

  witnesses and played on the juror’s sympathy. (Obj. Pet. 24–25.) Because Petitioner failed to

  raise this claim on direct appeal and because, in issuing the 440 Decision, the court found that he

  should have done so, the Court finds that this claim is procedurally barred.

         In the 440 Decision, the court found that “[s]ufficient facts appear on the record to have

  permitted adequate review of this claim on direct appeal but no such appellate review occurred

  owing to [Petitioner’s] unjustifiable failure to raise the claim on direct appeal.” (Section 440

  Decision 12 (citing C.P.L. 440.10 (2)(c)).) In the alternative, the court addressed the claim on

  the merits, finding that “the prosecutor’s summation was not improper and therefore, Trial

  Counsel’s failure to object did not constitute ineffective assistance of counsel.” (Id.)

         For the reasons discussed above, the Court finds that C.P.L. 440.10 (2)(c) is an

  independent and adequate state rule. Even though the 440 Decision addressed the merits in the

  alternative, the claim is nevertheless procedurally barred. See Velasquez v. Leonardo, 898 F.2d 7,

  9 (2d Cir. 1990) (noting that even “when a state court has expressly relied on a procedural default

  as an independent and adequate state ground” the federal court is barred from reaching the merits

  of the claim “even where the state court has also ruled in the alternative on the merits of the

  federal claim”).

         The Court therefore denies habeas relief on this claim.

                     v.   Trial Counsel’s failure to call an expert witness

         Petitioner argues that while Trial Counsel cross examined prosecution expert witnesses,

  he was ineffective for not calling an expert witness in blood splatter and defense wounds. (Obj.



                                                   26
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 27 of 36 PageID #: 1327




  Pet. 29–30.) In the Section 440 Decision, the court explained that Petitioner “has not shown that

  an expert was available who would have testified that the blood splatter on the wall was made by

  a mop” and that “[t]he cause of the splatter on the wall was insignificant when viewed in the

  context of two witnesses identifying the [Petitioner] as the one who stabbed Mendoza.” (440

  Decision 10.) The court also concluded in the Section 440 Decision that Petitioner “failed to

  establish that his attorney should have called or consulted with an expert on defensive wounds.”

  (Id.) The state court’s decision is not contrary to or an unreasonable application of federal

  constitutional law.

         “The decision whether to call any witnesses on behalf of the defendant, and if so which

  witnesses to call, is a tactical decision of the sort engaged in by defense attorneys in almost every

  trial.” United States v. Nersesian, 824 F.2d 1294, 1321 (2d Cir. 1987). “[T]he tactical decision

  of whether to call specific witnesses — even ones that might offer exculpatory evidence — is

  ordinarily not viewed as a lapse in professional presentation.” United States v. Schmidt, 105 F.3d

  82, 90 (2d Cir. 1997). In addition,

                  [a]lthough a failure to seek an expert would constitute objectively
                 substandard performance if the attorney believed expert assistance
                 was necessary but failed to hire an expert because he was
                 inexcusably unaware of a law that permitted him to request
                 appropriate funds to do so, the failure to seek an expert does not
                 satisfy the performance prong of Strickland where counsel chooses
                 a strategy that does not require an expert.

  Swaby v. New York, 613 F. App’x 48, 50 (2d Cir. 2015) (citation omitted). “In many instances

  cross-examination will be sufficient to expose defects in an expert’s presentation.” Richter, 562

  U.S. at 111.

         Petitioner believes that Trial Counsel’s cross examination of prosecution witnesses about

  the blood splatter analysis and defensive wounds were not sufficient and that the outcome of his

  case would have been different had Trial Counsel called his own expert. (Obj. Pet. 29–30.)


                                                   27
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 28 of 36 PageID #: 1328




  Petitioner presents no evidence to support this conclusion. Moreover, the record suggests that

  Trial Counsel employed reasonable strategy in choosing to cross examine prosecution witnesses

  rather than call a defense expert whose testimony about blood splatter and defense wounds

  would likely not have overcome the testimony of two eyewitnesses. See Hamilton v. Lee, 94 F.

  Supp. 3d 460, 479 (E.D.N.Y. 2015) (finding no ineffective assistance of counsel for failing to call

  an expert witness where trial counsel “adequately challenged the prosecution’s [expert witness]

  on cross-examination and in his summation”).

          The Court denies habeas relief on this claim.

            d.    The denial of Petitioner’s request for DNA testing

          Petitioner claims that the state court abused its discretion when it denied his 440 Motion

  seeking to conduct post-conviction DNA testing of DNA evidence recovered at the scene and not

  presented at trial. (Obj. Pet. 13.)

          In denying the request, the court stated that such testing, even if favorable to the

  Petitioner, “would not have established a reasonable probability that the verdict would have been

  more favorable to” Petitioner. (440 Decision 22.) The court also explained that the request for

  retesting was denied in part because the property was inaccessible, but even if the property was

  available, Petitioner “has not shown the original testing is flawed.” (Id.)

          Petitioner cites no law and makes no argument that he has a federal right to post-

  conviction DNA testing. Instead, he argues that the DNA evidence was exculpatory and that the

  prosecution failed to comply with its duty to disclose exculpatory evidence pursuant to Brady v.

  Maryland. (Obj. Pet. 20.) However, there is nothing in the record or in the petition to suggest

  that the evidence Petitioner seeks to have tested was not disclosed to him before trial. In fact, the

  hair that Petitioner wanted tested was disclosed to Trial Counsel almost two years before trial

  (Sen’g Tr. 3:9–4:13.) Therefore, there is no Brady violation. See Brady v. Maryland, 373 U.S.


                                                   28
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 29 of 36 PageID #: 1329




  83, 86 (1963).

           Accordingly, the Court denies habeas relief on this claim.

              e.   Ineffective assistance of appellate counsel

           Petitioner claims that appellate counsel was ineffective for choosing to raise weak issues

  on direct appeal while failing to raise meritorious issues. (Obj. Pet. 31.) Specifically, Petitioner

  contends that appellate counsel abandoned the ineffective assistance of Trial Counsel claim in the

  leave application to the Court of Appeals, rendering it procedurally barred. (Id. at 31–32.)

  Petitioner also claims that appellate counsel erred in not raising on appeal Trial Counsel’s failure

  to introduce physical DNA evidence at trial. (Id. at 33.)

                      i.   Independent ineffective assistance of counsel claim

           To the extent Petitioner is raising an independent ineffective assistance of appellate

  counsel claim, such a claim is without merit.

           While an error by post-conviction counsel may in some cases supply the necessary

  “cause” to overcome a procedural default, Petitioner cannot assert a separate claim for

  ineffective assistance of post-conviction counsel because “a prisoner does not have

  a constitutional right to counsel in state postconviction proceedings.” Davila, 582 U.S. at ---,

  137 S. Ct. at 2062 (citing Coleman v. Thompson, 501 U.S. 722, 752 (1991)). Under 28 U.S.C. §

  2254, “[t]he ineffectiveness or incompetence of counsel during Federal or State collateral post-

  conviction proceedings shall not be a ground for relief in a proceeding arising under section

  2254.” 28 U.S.C. § 2254(i); Martel v. Clair, 565 U.S. 648, 666 n.3 (2012). Accordingly,

  Petitioner is not entitled to habeas relief based on his ineffective assistance of appellate counsel

  claim.




                                                    29
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 30 of 36 PageID #: 1330




                    ii.   Cause

         While it appears that Petitioner is raising an ineffective assistance of appellate counsel

  claim as a sperate claim, the Court nevertheless considers whether any errors allegedly

  committed by appellate counsel constitutes cause to overcome a procedural default.

         “There is no doubt that ineffective assistance of counsel can serve as cause to excuse

  procedural default.” Tavarez v. Larkin, 814 F.3d 644, 650 (2d Cir. 2016) (citing Edwards v.

  Carpenter, 529 U.S. 446, 450–51 (2000)). Indeed,

                 [w]here, under state law, claims of ineffective assistance of trial
                 counsel must be raised in an initial-review collateral proceeding, a
                 procedural default will not bar a federal habeas court from hearing
                 a substantial claim of ineffective assistance at trial if, in the initial-
                 review collateral proceeding there was no counsel or counsel in that
                 proceeding was ineffective.

  Martinez v. Ryan, 566 U.S. 1, 17 (2012). To establish cause, “the [petitioner] must ‘show that

  some objective factor external to the defense impeded counsel’s efforts to comply with the

  State’s procedural rule.’” Davila, 137 S. Ct. at 2065 (quoting Murray v. Carrier, 477 U.S. 478,

  488 (1986)); Maples v. Thomas, 565 U.S. 266, 280 (2012) (“Cause for a procedural default exists

  where ‘something external to the petitioner, something that cannot fairly be attributed to

  him[,] . . . ‘impeded [his] efforts to comply with the State’s procedural rule.’” (quoting Murray,

  477 U.S. at 478) (alteration in original)); Gutierrez v. Smith, 702 F.3d 103, 111 (2d Cir. 2012)

  (“[T]he cause requirement is met if some objective factor, external to [the] [p]etitioner’s defense,

  interfered with his ability to comply with the state’s procedural rule.”). “Not just any deficiency

  in counsel’s performance will do, however; the assistance must have been so ineffective as to

  violate the Federal Constitution.” Edwards v. Carpenter, 529 U.S. 446, 451 (2000). “[I]t is not

  sufficient for the habeas petitioner to show merely that counsel omitted a nonfrivolous argument

  . . . a petitioner may establish constitutionally inadequate performance if he shows that counsel



                                                    30
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 31 of 36 PageID #: 1331




  omitted significant and obvious issues while pursuing issues that were clearly and significantly

  weaker.” Mayo v. Henderson, 13 F.3d 528, 533 (2d Cir. 1994).

         The Court finds that appellate counsel’s performance was not so ineffective as to violate

  the Federal Constitution. On direct appeal, appellate counsel raised three issues: (1) the Trial

  Court violated Petitioner’s right to due process by admitting evidence of an uncharged crime he

  allegedly committed, (2) Trial Counsel was ineffective for failing to preserve that due process

  argument, and (3) the Trial Court erred when it imposed Petitioner’s sentence consecutively to a

  prior undischarged sentence due to a misapprehension that the penal law mandated consecutive

  sentencing. (Pet’r’s App. Br.) While the first two claims were denied, the Appellate Division

  granted the third and the case was remanded for resentencing. (App. Div. Decision)

         Petitioner now argues that “[a] reasonably competent attorney would have found one

  nonfrivolous issue warranting a merits brief.” (Obj. Pet. 31.) Appellate counsel did raise the

  sentencing issue and the court agreed. (App. Div. Decision.) Furthermore, the Court will not

  second guess the reasonable professional judgement of appellate counsel to raise the due process

  claim and not the related ineffective assistance of counsel claim when seeking review by the

  Court of Appeals. See Waiters v. United States, No. 10-CR-00087, 2020 WL 3960511, at *5

  (E.D.N.Y. July 13, 2020) (finding that petitioner could not establish that there were significant

  and obvious issues for appeal because the claims had “no merit[] and appellate counsel

  reasonably focused on issues that had a better chance of success — a decision a court should not

  second guess”) Petitioner has failed to demonstrate that ineffective assistance of appellate

  counsel caused his procedural default of his ineffective assistance of Trial Counsel claims.

                   iii. Fundamental miscarriage of justice

         Petitioner contends that there will be a fundamental miscarriage of justice if his claims

  are not reviewed because of procedural obstacles. (Obj. Pet. 35.)


                                                  31
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 32 of 36 PageID #: 1332




         A showing of actual innocence serves merely as a gateway to the airing of a petitioner’s

  procedurally defaulted claims and is not itself cognizable as a free-standing basis for relief. See

  Herrera v. Collins, 506 U.S. 390, 400 (1993) (“[C]laims of actual innocence based on newly

  discovered evidence have never been held to state a ground for federal habeas relief absent an

  independent constitutional violation occurring in the underlying state criminal proceeding.”);

  Rivas v. Fischer, 687 F.3d 514, 540 (2d Cir. 2012) (“[A] petitioner seeking access to a federal

  habeas court in the face of a procedural obstacle must advance both a legitimate constitutional

  claim and a credible and compelling claim of actual innocence.”) A habeas court is, in short,

  concerned “not [with] the petitioners’ innocence or guilt but solely [with] the question whether

  their constitutional rights have been preserved.” Moore v. Dempsey, 261 U.S. 86, 87–88 (1923).

          “[The] fundamental miscarriage of justice exception[] is grounded in the ‘equitable

  discretion’ of habeas courts to see that federal constitutional errors do not result in the

  incarceration of innocent persons.” McQuiggin v. Perkins, 569 U.S. 383, 392 (2013) (quoting

  Herrera v. Collins, 506 U.S. 390, 404 (1993)). “Where a petitioner has procedurally defaulted a

  claim by failing to raise it on direct review, the claim may be raised in habeas only if the

  petitioner can first demonstrate either ‘cause’ and actual ‘prejudice,’ or that he is ‘actually

  innocent.’” DiSimone v. Phillips, 461 F.3d 181, 190 (2d Cir. 2006) (quoting Bousley v. United

  States, 523 U.S. 614, 622 (1998)) (alterations omitted). A fundamental miscarriage of justice

  arises when a petitioner “is actually innocent of the crime for which he has been convicted.”

  Cotto v. Herbert, 331 F.3d 217, 239 n.10 (2d Cir. 2003) (quoting Dunham v. Travis, 313 F.3d

  724, 729 (2d Cir. 2002)); see also Retke v. Haley, 541 U.S. 386, 393 (2004) (explaining that

  Murray v. Carrier, 477 U.S. 478 (1986) recognized a narrow exception to the cause requirement

  where a constitutional violation led to the conviction of a [p]etitioner who is actually innocent).




                                                    32
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 33 of 36 PageID #: 1333




  “The Supreme Court has explained that the fundamental miscarriage of justice exception is

  ‘extremely rare’ and should be applied in ‘the extraordinary cases.’” Sweet v. Bennett, 353 F.3d

  135, 142 (2d Cir. 2003) (quoting Schlup v. Delo, 513 U.S. 298, 321–22 (1995); Murray, 477 U.S.

  at 496 (“In an extraordinary case, where a constitutional violation has probably resulted in the

  conviction of one who is actually innocent, a federal habeas court may grant the writ even in the

  absence of a showing of cause for the procedural default.”). “To establish actual innocence,

  petitioner must demonstrate that, ‘in light of all the evidence,’ it is more likely than not that no

  reasonable juror would have convicted him.” Bousley, 523 U.S. at 623 (quoting Schlup, 513

  U.S. at 298).

         Although Petitioner maintains his innocence and claims that if “forensic DNA evidence

  [had] been presented in [P]etitioner’s trial, no reasonable juror would have found [P]etitioner

  guilty beyond a reasonable doubt,” he has not overcome the high burden imposed by the

  miscarriage of justice standard. (Obj. Pet. 36.) There was sufficient evidence of Petitioner’s

  guilt presented at trial in the form of two eye witnesses and DNA evidence such that even if

  DNA testing of the hair in Mendoza’s hand determined that it belonged to someone other than

  Petitioner, a jury still could have rationally found Petitioner guilty. See Gupta v. United States,

  913 F.3d 81, 88 (2d Cir. 2019) (holding that a claim of actual innocence and therefore

  miscarriage of justice failed where, on the record as a whole, the jury could rationally have found

  the petitioner guilty); Fernandez v. United States, 757 F. App’x 52, 55–56 (2d Cir. 2018)

  (holding that the petitioner did not demonstrate actual innocence by claiming the witnesses who

  testified against him were not credible since “the jury was entitled to credit the witnesses who

  testified” and petitioner failed to support his actual innocence argument with sufficient evidence)

         Accordingly, Petitioner has failed to demonstrate a fundamental miscarriage of justice.




                                                    33
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 34 of 36 PageID #: 1334




             f.   Discovery request

          Finally, Petitioner requests “all discovery pertaining to [Habeas] Rule 6, that is in the

  prosecution’s possession.” (Obj. Pet. 36.)

          A habeas petitioner is “not entitled to discovery as a matter of ordinary course.” Drake v.

  Portuondo, 321 F.3d 338, 346 (2d Cir. 2003); see also Cullen, 563 U.S. at 181 (holding that

  habeas review is “limited to the record that was before the state court that adjudicated the claim

  on the merits”). A district court, in its discretion, may supplement the record in a habeas case in

  lieu of conducting a full evidentiary hearing. See generally Valverde v. Stinson, 224 F.3d 129,

  135 (2d Cir. 2000) (“[T]he district court, in its discretion, may utilize any of the habeas rules

  designed to supplement the record without the necessity of conducting a full-blown evidentiary

  hearing” (quoting United States v. Aiello, 814 F.2d 109, 114 (2d Cir. 1987)); see also Habeas

  Rule 7(a) (“If the petition is not dismissed, the judge may direct the parties to expand the record

  by submitting additional materials relating to the petition.”). Pursuant to Habeas Rule 6, a court

  “may, for good cause, authorize a party to conduct discovery under the Federal Rules of Civil

  Procedure,” but a “party requesting discovery must provide reasons for the request.” Habeas

  Rule 6. “[D]iscovery is only allowed if the district court, acting in its discretion, finds ‘good

  cause’ to allow it.” Beatty v. Greiner, 50 F. App’x 494, 496 (2d Cir. 2002); see also Rippo v.

  Baker, 580 U.S. ---, ---, 137 S. Ct. 905, 906 (Mar. 6, 2017) (per curiam) (“[P]etitioner was

  entitled to discovery because he had also alleged specific facts suggesting that” his claim was

  meritorious); Batista v. United States, 792 F. App’x 134, 136 (2d Cir. 2020) (finding that

  petitioner “was not entitled to further (or broader) discovery, as ‘the scope and extent of Section

  2255 discovery is a matter confided to the discretion of the District Court’” (quoting Bracy v.

  Gramley, 520 U.S. 899, 909 (1997))); Drake, 321 F.3d at 346 (“[A] habeas petitioner, unlike the

  usual civil litigant in federal court, is not entitled to discovery as a matter of ordinary course.”).


                                                    34
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 35 of 36 PageID #: 1335




  The “‘good cause’ standard is satisfied where specific allegations before the court show reason to

  believe that the petitioner may, if the facts are fully developed be able to demonstrate that he is

  entitled to relief.” Ferranti v. United States, 480 F. App’x 634, 638 (2d Cir. 2012) (citing Harris

  v. Nelson, 394 U.S. 286, 300 (1969)); see also Pizzuti v. United States, 809 F. Supp. 2d 164, 176

  (S.D.N.Y. 2011) (“Generalized statements regarding the possibility of the existence of

  discoverable material will not be sufficient to establish the requisite ‘good cause.’”).

          Petitioner has not shown good cause to obtain discovery under Habeas Rule 6. Petitioner

  challenges the state court’s determination that he is not entitled to forensic DNA testing. (Obj.

  Pet. 36.) He now seeks all discovery including review of the log book of the lead detective on

  the case, James Bodner, and examination of all crime scene photographs, and hopes to show that

  prosecution witnesses made deals with the prosecution that were not disclosed. (Id.) Petitioner

  believes that in doing so, he will be able to demonstrate his actual innocence. (Id.)

          The possibility that the material Petitioner seeks will reveal information he desires is too

  general a request and therefore inadequate to establish that he is entitled to relief. See Hammond

  v. United States, No. 16-CV-00620, 2018 WL 2376319, at *10 (D. Conn. May 24, 2018)

  (concluding that because the petitioner did not raise “allegations that, with factual development

  of his claims, could plausibly establish that he is entitled to relief, his request for discovery is

  denied”); Beecham v. Lavalley, No. 12–CV–0822, 2013 WL 3243631, at *4 (E.D.N.Y. June 26,

  2013) (deciding that Petitioner’s request for discovery to “reveal grounds for relief that

  [p]etitioner was not aware of” is “a fishing expedition [that] does not constitute good cause” and

  accordingly denying [p]etitioner’s request for discovery”).

    III. Conclusion

          For the foregoing reasons, the Court adopts the R&R and denies the amended petition for

  a writ of habeas corpus. The Court will not issue a certificate of appealability as Petitioner has


                                                    35
Case 1:13-cv-04442-MKB-LB Document 16 Filed 09/24/20 Page 36 of 36 PageID #: 1336




  not made a substantial showing of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).

  The Court certifies pursuant to 28 U.S.C. § 1915(a) that any appeal would not be taken in good

  faith and, therefore, in forma pauperis is denied for the purpose of any appeal. See Coppedge v.

  United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court is directed to enter judgment

  and close this case.

  Dated: September 24, 2020
         Brooklyn, New York

                                                       SO ORDERED:

                                                            s/ MKB
                                                       MARGO K. BRODIE
                                                       United States District Judge




                                                 36
